Exhibit 99.1 TowerJazz Announces Fourth Quarter Financial Results; Surpassing $100 million Revenue with Record EBITDA at $23 million Q1 2010 guidance expected to be around 94 percent growth year-over-year and 13 percent sequential growth MIGDAL HAEMEK, Israel – February 24, 2010 – TowerJazz, the global specialty foundry leader, today announced financial results for the fourth quarter and fiscal year ended December 31, Highlights · Record revenue of $100.6 million in Q4 2009, growing 30 percent over last year and 26 percent sequentially · Guiding for continued sequential growth into Q1 2010, expecting $110-115 million in revenues, 94 percent growth as compared to Q1 2009 · Gross profit of $38.7 million in Q4 2009 with margins of 39 percent on a non-GAAP basis, as compared to $15.6 million and 20 percent in Q4 2008. · Operating profit of $23.3 million in Q4 2009 with margins of 23 percent on a non-GAAP basis, as compared to $1.7 million and 2 percent in Q4 2008. · Full year revenues at $298.8 million, up 19 percent over last year, significantly higher than the industry. · Strong year-end cash-balance of $81.8 million, as compared to $34.9 million as of December 2008 2009 fourth quarter and full year results summary Fourth quarter 2009 revenue was $100.6 million, representing a 26 percent increase over third quarter 2009 revenue of $79.6 million and 30 percent over fourth quarter 2008 revenue of $77.5 million. Full year 2009 revenues were $298.8 million, 19 percent higher than $251.7 million recorded in 2008. On a non-GAAP basis, as described and reconciled below, the gross profit for the fourth quarter 2009 was $38.7 million, a sequential growth 50 percent, and representing 39 percent margins. Comparing to the fourth quarter of 2008, non-GAAP gross margin increased from 20 to 39 percent. Non-GAAP operating profit in the fourth quarter 2009 was $23.3 million, substantially higher than $1.7 million and $13.0 million achieved in the fourth quarter of 2008 and third quarter 2009, respectively. Calculated in accordance with GAAP, TowerJazz achieved in the fourth quarter 2009 gross profit for the first time since 2000 of $6.6 million, as compared to gross loss of $5.3 million and gross loss of $10.8 million in the third quarter 2009 and fourth quarter 2008, respectively. Net loss for the fourth quarter 2009 was $31.4 million as compared to $30.2 million for the previous quarter, or $0.16 and $0.18 per share, respectively, including for the fourth quarter of 2009 GAAP financing expenses of $18.7 million, resulting mainly from non-cash GAAP financing expenses due to the significant increase in market and fair value of the Company’s tradable securities. EBITDA for the fourth quarter of 2009 was $23 million, an all time record, and up substantially from $2 million reported in the fourth quarter of 2008 and $15 million in third quarter 2009. Company’s cash balance, as of December 31, 2009 was $81.8 million, as compared to $34.9 million as of December 2008 and $51.7 million as of September 2009. “2009 demonstrated an inflection year for the Company, in realizing our strategy of becoming the worldwide specialty foundry leader.All of our business units achieved substantial tactical and strategic customer wins.Breaking the significant milestone of $100 million in quarterly revenue with record EBITDA and record annual design wins while expecting continued 2010 growth, despite foundry seasonality, is evidence of our continued strong positive trajectory,” commented Russell Ellwanger, Chief Executive
